DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the communication filed on 24 May 2022.
After thorough search and examination of the present application and in light of the prior arts made of record, claims 1-20 are allowed over the prior art made of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 May 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Interview
	Interview is conducted with applicant representative Jay H. Anderson (Reg. No. 38,371) on 15 June 2022 regarding to Double Patenting rejections in the previous Non-Final Office action. See Interview Summary for details.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites, among other elements, 
	“…receiving, by a processing system including a processor of a second pod-editing device, a framework for a first digital media pod including a plurality of media content slots, wherein the plurality of media content slots are arranged within the first digital media pod according to a template, wherein the framework identifies a first media content item assigned to a first of the plurality of media content slots by a first pod-editing device, wherein the first pod-editing device and the second pod-editing device use a first taxonomy and a second taxonomy, respectively, to classify content items…
	determining, by the processing system, one or more classifications of the first media content item in the second taxonomy based, at least in part, on an identification of a first pod- editing entity associated with the first pod-editing device and translation data specific to the first pod-editing entity; 
	determining, by the processing system, one or more restrictions on a second of the plurality of media content slots; 
	identifying, by the processing system, a second media content item that complies with the restrictions on the second of the plurality of media content slots;
	updating, by the processing system, the framework to identify the second media content item and assign the second media content item to the second of the plurality of media content slots;
	receiving, by the processing system, a second framework for a second digital media pod, wherein the second framework identifies a third media content item assigned to a first slot of a plurality of slots of the second digital media pod by the first pod-editing device; 
	determining, by the processing system in accordance with failing to determine a classification of the third media content item, that an editorial constraint associated with the second digital media pod is indeterminate; and 
	assigning, by the processing system, a restriction associated with the indeterminate editorial constraint to the second digital media pod, the restriction comprising refraining from assigning an additional content item to one or more of the plurality of slots of the second digital media pod…”
The prior arts of record do not disclose, teach, or suggest the above claimed limitations (in combination with all other features in the claim).
These features together with other limitations of the independent claims are novel and non-obvious over the prior arts of record.
Independent Claims 11 and 16, having similar limitations as recited in Claim 1, are allowed for the similar reasons as Claim 1.
For Claims 2-10, 12-15 and 17-20, the dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TOM et al. (U.S. Pub. No.: US 20130086607), paragraph [0101], discloses “The adserver also may allow advertisers to specify the maximum number of ads that their ads are allowed to run alongside within a single ad break (or pod)…having different ads-per-pod limits among different campaigns can introduce significant difficulties in carrying out the Ad Swap selection algorithm, as the system does not necessarily know how many ads will be needed in an ad break until the user has chosen among the default and alternative ads. A conservative approach may resolve this problem by selecting ads with ads-per-pod limits equal to or greater than the minimum ads-per-pod limit of all the ads that we have selected for the ad break so far, but that places an additional restriction on the pool of available ads…” which discloses putting constrain on the break/pod (e.g. number of slots in the pot). However, TOM does not explicitly disclose constraint is determined based on “failing to determine a classification of the third media content item” and “refraining from assigning an additional content item to one or more of the plurality of slots of the second digital media pod”
	Sandholm (U.S. Pub No.: US 20180091850), discloses “…The scope can also be a pod, set of pods, or part of a pod. For example, a competitive restriction may include a criterion to avoid placing an advertisement for a first buyer in any program or specified time block that also contains ads for other buyers who are specifically identified, or who are in a particular product category. This system's detailed approach to slot scheduling within each pod also may enable richer pod-level preferences and constraints related to competition, such as, “I am willing to be in the same pod with my competitor, but not back to back with the competitor.” A competitive restriction may also include a requirement, such as a requirement that two specific ads or ads for two buyers be placed within the same program or within a particular time period from each other. Competitive constraints and preferences also may include requirements to refrain from placing competitive advertisements within specific media assets regardless of whether the buyer also has an ad placed within that media asset…” which discloses constrain for slots in the pod (e.g. number of slots in the pot) However, Sandholm does not explicitly disclose constraint is determined based on “failing to determine a classification of the third media content item” and “refraining from assigning an additional content item to one or more of the plurality of slots of the second digital media pod.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169